875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E.C. GRAYSON, Plaintiff-Appellant,v.BOARD OF EDUCATION OF JEFFERSON COUNTY, KENTUCKY;  Gary M.Weiss;  Defendants,Michael W. Wooden;  Anthony M. Gamboa;  James E. Hearn;Lyman T. Johnson;  William F. Stites;  C.B. Young,Jr., Defendants-Appellees.
No. 89-5385
United States Court of Appeals, Sixth Circuit.
May 30, 1989.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges and ANN ALDRICH District Judge*.

ORDER

2
The plaintiff appeals the partial summary judgment for the defendants to the extent that the district court dismissed the plaintiff's claims for damages against the individual defendants on the grounds of qualified immunity in this civil rights employment action.


3
This Court has held that an order granting qualified immunity is not a final, appealable order under 28 U.S.C. Sec. 1291.   See Coe v. Ziegler, 817 F.2d 29 (6th Cir.1987).  We therefore lack jurisdiction in this appeal.


4
It is ORDERED that this appeal is dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation